*1037ORDER
DEVITT, Chief Judge.
Petitioner, an inmate of the Federal Penitentiary at Marion, Illinois, is seeking release from confinement. He claims he was denied procedural rights under rules promulgated by the United States Board of Parole. He states he was denied a parole revocation hearing.
Petitioner was convicted in this District on April 1, 1965 of violating the Dyer Act and was sentenced to 4 years imprisonment under 4208(a) (2). He appealed to the Court of Appeals. The Eighth Circuit Court of Appeals affirmed. Jacobson v. United States, 356 F.2d 685 (8th Cir. 1966).
It appears that the Petitioner was paroled by the Parole Board and later violated the terms of his parole. The Board terminated his parole. Hence his present incarceration. He petitions for a writ of habeas corpus.
 Because he is incarcerated in a District other than the District of Minnesota this Court is without authority to issue a writ of habeas corpus, 28 U.S.C.A. § 2241; and because he does not complain of the sentence imposed, this Court is without authority to entertain the petition when viewed as one under 28 U.S.C.A. § 2255. It is not claimed that—
“ * * * the sentence was imposed in violation of the Constitution or laws of the United States, or that the court was without jurisdiction to impose such sentence, or that the sentence was in excess of the maximum authorized by law, or is otherwise subject to collateral attack * * 28 U.S.C.A. § 2255.
See Allen v. United States, 327 F.2d 58 (5th Cir. 1964); United States v. Hock, 275 F.2d 726 (3d Cir. 1960); United States v. Walker, 117 F.Supp. 503 (S.D.N.Y.1953). Federal Practice and Procedure (Wright) § 596.
The Clerk is directed to file the petition without the prepayment of the filing fee, and the petition is dismissed.